Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 02/16/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art of the record, does not disclose nor render obvious the claimed combination comprising a side surface of the pin component faces a radially outside surface of at least one of the leg parts such that the pin component is provided on the radially outside surface of the at least
one leg part in an overlapping manner, and the at least one leg part is retained in the through hole
by the pin component.
Regarding claim 7: The prior art of the record, does not disclose nor render obvious the claimed combination comprising the pin component is provided on the leg part in an overlapping manner,
at least one of the leg parts is retained in the associated through hole by the pin
component, and the pin component is inserted into a pin insertion part surrounded by an inner
wall of the associated through hole and an upper surface of the leg part such that an end surface
of the pin component retains the upper surface of the at least one leg part and retains the at least
one leg part.
Regarding claim 8: The prior art of the record, does not disclose nor render obvious the claimed combination comprising a pin component that fixes the circulation component to the nut, wherein


and the pin component is inserted from both end surfaces of the nut into a pin insertion
concave part provided so as to be recessed on the leg part, and the leg part is retained in the
associated through hole by the pin component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658